Citation Nr: 1823809	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  16-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for balance impairment. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from December 1954 to February 1973

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for tinnitus, as well as hearing loss, and balance impairment, respectively. 

The Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge, in March 2018, and transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a) (2) (2012).

The issue of entitlement for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACTS

1. The Veteran's withdrew the claim for service connection for balance impairment.

2. The Veteran's tinnitus is etiologically related to his military service.




CONCLUSIONS OF LAW

1. The criteria are met for withdrawal of the substantive appeal for entitlement to service connection for balance impairment has been met. 38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).

Prior to the promulgation of a decision in this case, during the March 2018 hearing, the Veteran withdrew claim for service connection for balance impairment. Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to this issue. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  

Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for balance impairment, and thereby it is dismissed.

II. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied. In this case, however, the Board is rendering a final decision only with respect to the service connection claim for tinnitus and granting the benefit in full. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2017). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

III. Tinnitus 

The Veteran is seeking service connection for tinnitus. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran contends that he has tinnitus due to noise exposure in service. The Veteran's treatment records reflect that he has a diagnosis of tinnitus and therefore the evidence establishes the first element of a service connection claim. See August 2011 VA examination.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007). Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe). The Veteran reported that the ringing in his ear started during service. See hearing transcript at pg. at 11. The Board finds the Veteran's statement credible and highly probative. Therefore, the second element of a service connection claim, in-service incident, is satisfied. 

Tinnitus is an organic disease of the nervous system and therefore a chronic disease. Fountain v. McDonald, 27 Vet. App. 258, 272 (2015). Service connection is available for tinnitus based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.307, 3.309 (2017). Here, the Veteran testified that the ringing in his ears has continued since his separation form the military service. See hearing transcript at 11. The Veteran has provided competent and credible evidence regarding continuity from incurrence of the tinnitus in service to the present. Therefore, service connection is granted.


ORDER

The appeal concerning the claim of entitlement to service connection for balance impairment is dismissed.

Service connection for tinnitus is granted.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the service connection claim for bilateral hearing loss. 

The Veteran contends that the acoustic trauma he experienced during service caused his bilateral hearing loss. The Veteran was given an audio exam in August 2011. The examiner opined that the Veteran's bilateral hearing loss was not caused by his military service. The Board finds the medical opinion inadequate for two reasons. 
First, the examiner's opinion did not apply the required legal standard (less likely than not). Second, the only rationale the examiner provided was the fact that the Veteran's service treatment record showed hearing within normal limits. The mere fact that no hearing loss was noted in the service record or hearing was found to be within normal limits at the time of separation does not preclude service connection for hearing disability established by post-service exam. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For these reasons, the Board finds the etiological opinion inadequate and as such another medical opinion is necessary to adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update VA treatment records. 

2. Thereafter, the claims file should be sent to another qualified examiner for supplemental opinion. If the examiner determines that another VA examination is necessary, such an examination should be scheduled. The supplemental opinion should answer the following questions:

Is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service? 

The examiner's opinion should address the Veteran's lay statement regarding noise exposure in service and fully explain the impact, if any, of in-service acoustic trauma on bilateral hearing loss. 

The examiner must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


